Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-11, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2005/0219436).
Regarding claim 1, Kwon et al. (figures 3-4) discloses a substrate, comprising: 
a base (511); 
a light shielding metal layer (532) located on the base and comprising patterned shield electrodes; 
a signal line layer comprising patterned data lines (515); 
a pixel electrode layer (517) comprising patterned pixel electrodes; and a superposition region present on an orthogonal projection of the data lines on the base and an orthogonal projection of the shield electrodes on the base (figures 3-4).
Regarding claim 2, Kwon et al. (figures 3-4) discloses wherein the superposition region is present on an orthogonal projection of a same data line on the base and the orthogonal projection of two of the shield electrodes on the base.
Regarding claim 5, Kwon et al. (figures 3-4) discloses wherein the shield electrodes are disposed on a same layer.
Regarding claim 6, Kwon et al. (figures 3-4) discloses wherein the orthogonal projection of the data lines on the base is located in the orthogonal projection of the shield electrodes on the base.
Regarding claim 8, Kwon et al. (figures 3-4) discloses wherein the shield electrodes comprise a first shield electrode and a second shield electrode, the first shield electrode is located on a side of the data lines away from the pixel electrodes, and the second shield electrode is located between two of the pixel electrodes.
Regarding claim 9, Kwon et al. (figures 3-4) discloses wherein the shield electrodes comprise a third shield electrode and a fourth shield electrode, the third shield electrode is located on a side of the data lines away from the pixel electrodes, and the fourth shield electrode is located between the data lines and the third shield electrode (the two shield electrodes 522 on the left or the right hand side of the pixel electrode 517).
Regarding claim 10, Kwon et al. (figures 3-4) discloses a liquid crystal display panel, comprising a first substrate and a second substrate, the second substrate and the first substrate are aligned to form a cell, and the first substrate comprising: 
a base (511); 
a light shielding metal layer (532) located on the base and comprising patterned shield electrodes; 
a signal line layer comprising patterned data lines (515); 
a pixel electrode layer (517) comprising patterned pixel electrodes; and 
a superposition region present on an orthogonal projection of the data lines on the base and an orthogonal projection of the shield electrodes on the base (figures 3-4).
Regarding claim 10, Kwon et al. (figures 3-4) discloses wherein the superposition region is present on an orthogonal projection of a same data line on the base and an orthogonal projection of two of the shield electrodes on the base.
Regarding claim 14, Kwon et al. (figures 3-4) discloses wherein the shield electrodes are disposed on a same layer.
Regarding claim 15, Kwon et al. (figures 3-4) discloses wherein the orthogonal projection of the data lines on the base is located in the orthogonal projection of the shield electrodes on the base.
Regarding claim 17, Kwon et al. (figures 3-4) discloses wherein the shield electrodes comprise a first shield electrode and a second shield electrode, the first shield electrode is located on a side of the data lines away from the pixel electrodes, and the second shield electrode is located between two of the pixel electrodes (the shield electrode 532 on the left or right hand side of the pixel electrode 517).
Regarding claim 18, Kwon et al. (figures 3-4) discloses wherein the shield electrodes comprise a third shield electrode and a fourth shield electrode, the third shield electrode is located on a side of the data lines away from the pixel electrodes, and the fourth shield electrode is located between the data lines and the third shield electrode (the two shield electrodes 522 on the left or the right hand side of the pixel electrode 517).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2005/0219436) in view of Morita et al. (US 6,259,200).
Regarding claim 3, Kwon et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Kwon et al. is silent regarding a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base is greater than a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the pixel electrodes on the base.  Morita et al. (figures 1A-1B) teaches wherein a superposition region is present on the orthogonal projection of the shield electrodes on the base and an orthogonal projection of the pixel electrodes on the base, and a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base is greater than a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the pixel electrodes on the base (5, 10, and 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Morita et al. in order to improve the aperture ratio of pixel.  
Regarding claim 13, Kwon et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Kwon et al. is silent regarding a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base is greater than a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the pixel electrodes on the base.  Morita et al. (figures 1A-1B) teaches wherein a superposition region is present on the orthogonal projection of the shield electrodes on the base and an orthogonal projection of the pixel electrodes on the base, and a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base is greater than a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the pixel electrodes on the base (5, 10, and 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Morita et al. in order to improve the aperture ratio of pixel.  
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2005/0219436).
Regarding claim 4, Kwon et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Kwon et al. is silent regarding wherein a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base takes up any one of a value between 30% and 40% of a total area of the data lines.  Kwon et al. (figure 1) teaches wherein a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base takes up any one of a value between 30% and 40% of a total area of the data lines (figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Kwon et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.  Furthermore, the claimed range is merely an optimization of the range of voltages taught by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, Kwon et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Kwon et al. is silent regarding wherein a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base takes up any one of a value between 30% and 40% of a total area of the data lines.  Kwon et al. (figure 1) teaches wherein a superposition area between the orthogonal projection of the shield electrodes on the base and the orthogonal projection of the data lines on the base takes up any one of a value between 30% and 40% of a total area of the data lines (figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Kwon et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.  Furthermore, the claimed range is merely an optimization of the range of voltages taught by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2005/0219436) in view of Chen et al. (US 2013/0153905).
Regarding claim 7, Kwon et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Kwon et al. is silent regarding wherein the orthogonal projection of the shield electrodes on the base does not overlap with an orthogonal projection of the pixel electrodes on the base.  Chen et al. (figure 1) teaches wherein the orthogonal projection of the shield electrodes on the base does not overlap with an orthogonal projection of the pixel electrodes on the base (307a-307d, 302a-302d, and 300a-300d).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Chen et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  
Regarding claim 16, Kwon et al. discloses the limitations as shown in the rejection of claim 15 above.  However, Kwon et al. is silent regarding wherein the orthogonal projection of the shield electrodes on the base does not overlap with an orthogonal projection of the pixel electrodes on the base.  Chen et al. (figure 1) teaches wherein the orthogonal projection of the shield electrodes on the base does not overlap with an orthogonal projection of the pixel electrodes on the base (307a-307d, 302a-302d, and 300a-300d).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Kwon et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871